               Case 2:11-cv-04042-TJS Document 21 Filed 08/25/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY BRIGHTWELL                                 :       CIVIL ACTION
                                                   :
          v.                                       :
                                                   :
BRIAN COLEMAN, THE DISTRICT                        :
ATTORNEY OF THE COUNTY                             :
OF CHESTER and THE                                 :
ATTORNEY GENERAL OF THE                            :
STATE OF PENNSYLVANIA                              :       NO. 11-4042

                                         MEMORANDUM

Savage, J.                                                                        August 25, 2021

          Eight years after filing and then withdrawing his petition for writ of habeas corpus,

petitioner Anthony Brightwell, a state prisoner, has filed what he labelled a “Motion to

Consider Decision in Reeves v. Fayette, 897 F.3d 154 (3d Cir. 2018).” He contends that

Reeves “establishes a mechanism to overcome the procedural bar in this case,” allowing

us to consider his claim that the attorneys who represented him at trial and in his post-

conviction proceedings were ineffective.1           He argues that his trial attorney failed to

investigate and call certain witnesses, and his post-conviction attorney failed to raise the

issue.2

          Because the motion is actually a habeas motion filed long after the statutory

limitations period expired, it is time-barred. Brightwell offers no reason why he waited

years to raise these issues. Even if his petition were timely, his reliance on Reeves is

misplaced. It does not apply to his case. It does not excuse his delay in presenting his


1 Mot. to Consider Decision in Reeves v. Fayette, 897 F.3d 154 (3d Cir. 2018) (ECF No. 8) at 9 (“Motion
to Consider Reeves”).

2   Id. at 9-10.
            Case 2:11-cv-04042-TJS Document 21 Filed 08/25/21 Page 2 of 9




claim. Furthermore, Brightwell does not present “new evidence” of his actual innocence.

What he characterizes as new evidence is neither new nor reliable. Nor would it more

likely that a reasonable juror would have found him guilty in light of the evidence. Thus,

we shall deny his motion.

                                          Procedural History

          On January 8, 2004, Brightwell was convicted by a jury of four counts of robbery

and two counts each of theft, possessing instruments of crime, and receiving stolen

property.3 On March 10, 2004, pursuant to Pennsylvania’s “three strikes” law, he was

sentenced to a 50 to 100-year prison term.4

          On May 3, 2005, the Pennsylvania Superior Court affirmed the judgment of

sentence.5 The Pennsylvania Supreme Court denied his petition for allowance of appeal

on September 27, 2005.6

          On January 19, 2006, Brightwell filed a pro se PCRA petition in state court that

was amended by counsel.7 After conducting two hearings, the PCRA court denied the

petition on October 13, 2006.8




3 Commw. v. Brightwell, No. CP-15-CR-60-2003 (Chester Ct. Com. Pl.); Commw. v. Brightwell, No. CP-
15-CR-540-2003 (Chester Ct. Com. Pl.).

4 Commw. v. Brightwell, No. CP-15-CR-60-2003 (Chester Ct. Com. Pl.); Commw. v. Brightwell, No. CP-
15-CR-540-2003 (Chester Ct. Com. Pl.). See 42 Pa. C.S. § 9714(a)(2).

5   Commw. v. Brightwell, 880 A.2d 3 (Pa. Super. Ct. 2005) (table).

6   Commw. v. Brightwell, 885 A.2d 40 (Pa. 2005) (table).

7Commw. v. Brightwell, No. CP-15-CR-60-2003 (Chester Ct. Com. Pl. Mar.); Commw. v. Brightwell, No.
CP-15-CR-540-2003 (Chester Ct. Com. Pl.).

8Commw. v. Brightwell, Nos. CP-15-CR-60-2003, CP-15-CR-540-2003, 2006 WL 5430372 (Chester Ct.
Com. Pl. Oct. 13, 2006).



                                                     2
             Case 2:11-cv-04042-TJS Document 21 Filed 08/25/21 Page 3 of 9




           Brightwell filed a pro se notice of appeal to the Superior Court.9 On August 20,

2009, the Superior Court affirmed denial of his PCRA petition. On June 23, 2010, the

Supreme Court denied his petition for allowance of appeal.10

           On June 21, 2011, Brightwell filed a habeas petition pursuant to 28 U.S.C. § 2254.

Three weeks later, without explanation, he moved to withdraw it.11 On July 12, 2011, his

motion was granted and the petition was withdrawn.12

           On July 15, 2019, eight years later, Brightwell erroneously filed a Motion to

Consider Decision in Reeves in his son’s case (C.A. No. 16-5103), unrelated to this case.

We denied that motion on July 22, 2019.13 On February 18, 2020, again in his son’s case,

Brightwell requested that we re-open the motion.14 In this case, he filed a motion raising

Reeves on March 9, 2020 which we denied on the same day. After the filing error was

discovered, Brightwell submitted a letter request seeking reconsideration of our decision

denying his motion raising Reeves.                    We treated his request as a motion for

reconsideration. In light of this confusing filing history, we shall consider his motion anew.




9Commw. v. Brightwell, No. CP-15-CR-0000060-2003 (Chester Ct. Com. Pl. Mar.); Commw. v. Brightwell,
No. CP-15-CR-00000540-2003 (Chester Ct. Com. Pl.).

10 Commw.     v. Brightwell, 997 A.2d 1174 (Pa. 2010) (table).

11 Pet.   for Writ of Habeas Corpus (ECF No. 1); Mot. for Leave to Withdraw Habeas Corpus Pet. (ECF No.
4).

      12, 2011 Order (ECF No. 5). The District Attorney of Chester County (“the County”) argues in its
12 July

response that Brightwell’s petition was untimely. County’s Resp. to Mot. to Consider Reeves at 11-15.
Because the petition was withdrawn, we do not consider its timeliness.

13 Mot.  to Consider Reeves; July 22, 2019 Order (ECF No. 9) filed in C.A. No. 16-1503 before Brightwell’s
filing error was discovered.

14 Mot.   to Re-open Mot. to Consider Reeves (ECF No. 11) filed in C.A. No. 16-5103.



                                                       3
         Case 2:11-cv-04042-TJS Document 21 Filed 08/25/21 Page 4 of 9




                                      Legal Standard

                                          Analysis

       A habeas petition under the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) must be filed within one year after the state court judgment becomes final. 28

U.S.C. § 2244(d)(1). There are certain later events that trigger a new one-year period.

The relevant provision provides that the limitations period begins to run from the latest of:

              (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such a review;

              (B) the date on which the impediment to filing an application
              created by State action in violation of the Constitution or the
              laws of the United States is removed, if the applicant was
              prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has been
              newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

28 U.S.C. § 2244(d)(1)(A)–(D).

       The one-year limitations period is tolled during the time a properly filed application

for post-conviction relief or other collateral review is pending in the state court. 28 U.S.C.

§ 2244(d)(2). Consequently, the filing of a petition in state court stops the running of the

limitations period while the petition remains pending in the state court. 28 U.S.C. §

2244(d)(2).

       The Pennsylvania Supreme Court denied Brightwell's petition for allowance of

appeal from the Superior Court’s affirmance of his conviction on September 27, 2005.




                                              4
              Case 2:11-cv-04042-TJS Document 21 Filed 08/25/21 Page 5 of 9




Thus, when his sentence became final on December 26, 2005, the AEDPA clock started

running. See 28 U.S.C. § 2244(d)(1)(A).

           Brightwell filed a PCRA petition in the state court on January 19, 2006. It tolled

the limitations period until June 23, 2010, when the Pennsylvania Supreme Court denied

his petition for allowance of appeal from the Superior Court’s affirmance of the PCRA

court’s denial of his PCRA petition.

           When he filed the PCRA petition, twenty-four days had elapsed.         When the

Pennsylvania Supreme Court denied allocator, he had 342 days remaining, or until May

30, 2011, to seek habeas relief. He did not file his § 2254 habeas petition until June 20,

2011. He withdrew it on July 11, 2011. Eight years later, he filed a motion styled “Motion

to Consider Decision in Reeves v Fayette.” He couches his argument as a plea of actual

innocence.

           Apparently recognizing that his habeas petition was untimely, Brightwell argues

that Reeves v. Fayette SCI, 897 F.3d 154 (3d Cir. 2018), excuses his failure to file a timely

habeas petition. He contends his trial counsel’s “failure to discover or present . . .

exculpatory evidence that demonstrate (sic) his actual innocence” is new evidence that

overcomes “the procedural bar in this case.”15

           Reeves held that where a state prisoner asserts ineffective assistance of counsel

based on counsel’s failure to discover or present exculpatory evidence demonstrating his

actual innocence, that evidence qualifies as new evidence for purposes of the actual

innocence miscarriage of justice gateway to excuse procedural default.            Reeves v.

Fayette SCI, 897 F.3d at 164 (3d Cir 2018). To meet the demanding standard required


15 Mot.   at 8-9.



                                                5
           Case 2:11-cv-04042-TJS Document 21 Filed 08/25/21 Page 6 of 9




to establish actual innocence, “a petitioner must present new, reliable evidence” and

demonstrate that it is “more likely than not that no reasonable juror would have convicted

him in light of the new evidence.” Id. at 160 (citing Houck v. Stickman, 625 F.3d 88, 93

(3d Cir 2010)).

         Evaluating whether new evidence meets this standard is a two-step process. Id.

at 160-61. First, the court must determine whether the evidence is reliable. Id. In making

this determination, the court considers “how the timing of [the petitioner’s] submission and

the likely credibility of the witnesses bear on the probable reliability of that evidence as

well as the circumstances surrounding the evidence and any supporting corroboration”.

Id. at 161 (citing House v. Bell, 547 U.S. 518, 537, 551 (2006); McQuiggin, 569 U.S. at

399)).

         At the second step, the court determines whether the petitioner has shown “‘by a

preponderance of the evidence that it is more likely than not that no reasonable juror

would have convicted him in the light of the new evidence,’” or stated differently, that it is

“‘more likely than not any reasonable juror would have reasonable doubt.’” Id. at 160

(quoting Houck v. Stickman, 625 F.3d 88, 93 (3d Cir. 2010); House v. Bell, 547 U.S. 518,

538 (2006)) (additional citations and quotations omitted). In doing so, the court “must

consider all the evidence, old and new, incriminating and exculpatory, without regard to

whether it would necessarily be admitted under rules of admissibility that would govern at

trial.” Id. at 161 (quoting House, 547 U.S. at 538.          “[N]ew, reliable evidence that

‘undermine[s] the [trial] evidence pointing to the identity of the [perpetrator] and the motive

for the [crime]’” may be sufficient, but “mere impeachment evidence” is typically not. Id.




                                              6
            Case 2:11-cv-04042-TJS Document 21 Filed 08/25/21 Page 7 of 9




(quoting Munchinski v. Wilson, 694 F.3d 308, 338 (3d Cir. 2012)); Goldblum v. Klem, 510

F.3d 204, 233 (3d Cir. 2007).

          We do not make an independent determination about guilt or innocence. Instead,

we consider the likely impact of the evidence on reasonable jurors. Reeves, 897 F.3d at

161 (quoting House, 547 U.S. at 538). Only if we are satisfied both that the evidence is

reliable and that no reasonable juror would have convicted him in light of it, do we review

the ineffective assistance of counsel claim on the merits under the governing AEDPA

standard of review. Id. at 165.

          Brightwell alleges that his trial counsel failed to discover or present the following

exculpatory evidence demonstrating his actual innocence:

                 (1)     That the array of photographs from which he was
                         identified failed to include three other suspects under
                         consideration by the police;
                 (2)     That his photograph in the array was larger and lighter
                         than the others;
                 (3)     That witnesses described the robber as having a beard
                         when he did not;
                 (4)     That Dawn McWilliams, a manager at the Family Dollar
                         that was robbed, told police that she suspected a
                         disgruntled former employer had committed the
                         robbery; and
                 (5)     Testimony from additional alibi witnesses.16

          The evidence he lists in support of his actual innocence claim is not new nor is it

exculpatory. It was known to him at the time of his trial or shortly thereafter. He does not

explain why he waited 17 years to raise his claims. In short, he mischaracterizes the




16 Mot.to Consider Reeves at 4-6, 8-9. In addition, Brightwell claims that he was never sentenced as a
second-strike offender prior to being sentenced as a third strike offender and that the trial judge put a “fatal
handicap” on him when he stated at trial that “cars may not be running on gasoline once you get out.” Id.
at 6-7 (citing Commw. v. Woong Knee New, 47 A.2d 450 (Pa. 1946)). These claims do not involve
Brightwell’s actual innocence or a failure to introduce exculpatory evidence.



                                                       7
              Case 2:11-cv-04042-TJS Document 21 Filed 08/25/21 Page 8 of 9




evidence, long known to him, as new evidence in an effort to overcome the AEDPA time

bar.

           What he claims is “new evidence” is the same evidence he relied upon in his state

PCRA petition and in the federal habeas petition he withdrew eight years ago. The state

court considered and rejected that same evidence on the merits.

           Timeliness itself is not a bar to an actual innocence claim based on new evidence,

but it is a factor bearing on the reliability of the proffered evidence. In this case, it

undermines Brightwell’s claim.

           In his words, “the crux of [his] claims of ineffectiveness of counsel revolved around

his actual innocence.”17 He seeks to "overcome the procedural bar in this case.”18

A petitioner must do more than baldly state that evidence will show he is innocent. He

must demonstrate how it would cause a reasonable juror to have a reasonable doubt.

Brightwell has not done so.

           Brightwell was tried and convicted over 17 years ago. State court review was

exhausted in 2010 when the Pennsylvania Supreme Court rejected his petition for

allowance of appeal. Although Brightwell filed a petition for a federal writ of habeas

corpus in 2011, he withdrew it three weeks later. Eight years later he filed this motion.

           Brightwell offers no explanation for the delay. Indeed, it is apparent that the

evidence he now characterizes as new was available to him for many years, dating back

19 years to his trial.




17 Mot.   at 9.

18 Id.




                                                 8
         Case 2:11-cv-04042-TJS Document 21 Filed 08/25/21 Page 9 of 9




                                      Conclusion

      The evidence Brightwell contends is new under the Reeves standard is not new

and reliable evidence that would lead a reasonable juror not to convict him.

Consequently, it does not excuse his failure to file a timely habeas petition. Therefore,

we shall deny his motion.




                                           9
